Citation Nr: 1751119	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition with complaints of memory loss, schizophrenia, and post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in May 2016, when it was remanded for further evidentiary development.  In August 2016, the Veteran filed a pro se Notice of Appeal (NOA) with the U.S. Court of Appeals for Veterans Claims (Court).  In January 2017, the Court dismissed the appeal, finding that the May 2016 Board remand was not final and the Court did not have jurisdiction over the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In December 2011, on VA Form 9 (Substantive Appeal), the Veteran requested a hearing before a Veterans Law Judge at his local RO.  His hearing was scheduled for August 15, 2014.  However, he was unable to attend due to being incarcerated and he requested the RO work with the correctional institution wherein he was residing to schedule a videoconference.  In a May 2015 report of contact (VA 119), the Board determined that the correctional facility was not able to accommodate a videoconference hearing before the Board.  In a May 2015 correspondence, the Veteran was notified of other ways to provide additional evidence or argument to the Board.  

In December 2016 and July 2017 correspondence, the Veteran's attorney requested a hearing before a RO Decision Review Officer (DRO).  The record does not reveal that the requested DRO hearing was held or that the Veteran withdrew his request.  Therefore, it appears that a request for a DRO hearing remains outstanding.  Hence, on remand, the AOJ should schedule the Veteran for a DRO hearing at the next available opportunity.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.  

2. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




